Title: To Thomas Jefferson from Anonymous, 22 June 1805
From: Anonymous
To: Jefferson, Thomas


                  
                     
                        on or before 22 June 1805
                     
                  
                  With diffidence I attempt to address Mr Jefferson on a subject which nearly interests me—I beg to submit myself to your direction—not doubting your care of me as circumstances renderd me incapable of Judging clearly
                  I wish to rectify any evil that May attend Judge Johnson his reputation or interest from the unfortunate circumstanc which has taken place—and any assertions I may have made or wrote while under the torture and Malidiction of Mrs Lownds &c concieving I was suffering by his will—After she confined me—I see by an advertisment that my imprisonment ceased on the day after that was signed—I send you a note I wrote the 12 Mch bewildered in a strange place and insulted by every person indiscrimanately—I was in a Temporary state of Madness
                  I inclose you the Aurora of the 22 Jany Many referances to the last letter I wrote Judg Johnson caught my eye particularly this—“To humble poor and obscure Mortals whose obscurity or fears prevent then obtaining redress but through the Medium of the publick prints” ‘This passage I pointed out to Mrs Lownds—the paper was taken out of my room and but lately I have procurd
                  I hope not too late—My trunks & Desk was detained at Mrs Nands and broke open several letters taken out some of which I did not emediately recollect this refers to one a rough coppy of the oreginal wrote in pencil—There are many other papers In the same way alluding to those letters—
                  Those Verses—I do not know who composed It was from those thee Historical and Emblamatical engraving was taken—by my letter I find they were read as Mine Novr 1—I did not know it and have reason now to suppose I was persecuted to disgrace him—I know not who was the Author of the lilly of the Vally—who was it is is the cause of all my Misfortunes—As the letter I have mentioned was obtained by fraud I think it necessary to observe to you (that it was a supprise to me—and am ignorant as to the person who turnd out against—Aristocresy and fraud—Nor have I ever showd one of his letters or Mine to any person whatever except one dated May 1801—To Mrs E N which I did after the 29 Feby as from the insulting usage of Mrs Lownds & Mrs Nicholson I was obliged to do it—Mrs Lownds refused me the loan of $20 to take Me here and here they are against us both—My situation is truly distressing—every persons acts treacherously to me against him
                  May he live in Glory here and here after—I will use all my endeavors if you will let me know what is Necessary—to my own disadvantage to Clear him of any Aspersians—I must Mention this circumstance I borded at Mr Fullerton Arch Street—They were talking Scandal of Many persons who lived in the House—and others who had calld on me—Miss Lowry her Neace and Myself went a shopping I told her that was just such a presant as I gave the last Lady I borded with in Charleston—Who was of all ∴woman I ever met with the most adected to scandal—it had also “Harmonie  on it—She had been talking ill of a person I was Interested for I gave it to her and told her I woud not leave her in an Error I had been playing that part with her—“Americans ‘Harmonies’—Duanes Book store date changed to 28 Jany”
                  I sent to Mr N—n to sue Mrs Nand & to recover my letters but never saw him till the 7 Mch—I beg to submit our cause to you as a frend to both—And to use this as you think will lead to our advantage—I have sent to recall one my Sister wrote—“as if by mistake”
                  I have been blinded as to the real situation of this business and dont know who is friend or foe And am now as to the Evidance wethr he sactiond it or not—but be it as it will call upon me if necessary in his behalf—But let Me know the evidances—and take such measures as to prevent them imposing coppys of those letters as from me—they have every advantage  I know no person at all—show 
                     what is 
                     done
                  
                  ∴my waiting woman—I suspect 
                  
                  pray forward this information to Charleston as soon as possible—and Also to write on to some person in Philedelpha to expain on what grounds they drew up ther petition—If from letters—thus obtaind by force—let them be brought–to Justice 
                  
               